Jasen, J. (dissenting).
The charges against the petitioner, sustained by the Appellate Division and all the members of this court, constitute a serious breach of the rules and regulations of the fire department. The record discloses that on at least eight occasions the petitioner, as a fire department building inspector, recommended, after inspecting various premises for violations, a certain contractor to perform the required work. This recommendation, of course, did not go unrewarded. One may well imagine the persuasive effect a fire department building inspector’s recommendation to hire a particular contractor might have on an owner of a building faced with a possible violation. In addition, the petitioner was found guilty of making deceitful statements concerning his financial situation.
In view of the serious charges, it cannot be said that the measure of punishment — dismissal from the department—was “ shocking to [one’s] sense of fairness”. (Matter of McDermott v. Murphy, 15 A D 2d 479, affd. 12 N Y 2d 780.) To allow petitioner to remain in the service goes far towards destroying the Fire Commissioner’s ability to eliminate corruption and maintain desirable discipline in the department.
I would reverse the Appellate Division and reinstate the Fire Commissioner’s determination in all respects.
Order affirmed.